Case 4:17-cv-10461-TGB-SDD ECF No. 85, PageID.3964 Filed 01/27/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 BOS GMBH & CO. KG, et al.
                                                4:17-CV-10461-TGB

                  Plaintiff,

      vs.

 MACAUTO USA, INC., et al.,

                  Defendants.


                               JUDGMENT
   In accordance with the order issued on this date, granting Defendants’

Motion for Summary Judgment (ECF No. 62), and denying Plaintiffs’

Motion for Summary Judgment (ECF No. 60), judgment is entered in
favor of Defendants and against Plaintiffs and the case is DISMISSED

WITH PREJUDICE.

      Dated at Detroit, Michigan: January 27, 2021

                                         KINIKIA ESSIX
                                         CLERK OF THE COURT

                                         s/A. Chubb
                                         Case Manager and Deputy Clerk

APPROVED:

s/Terrence G. Berg
Case 4:17-cv-10461-TGB-SDD ECF No. 85, PageID.3965 Filed 01/27/21 Page 2 of 2




HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
